UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IN RE PETITION OF
                                                         No. 22-mc-50-JMC-ZMF
 JASON GUANRO


                                  MEMORANDUM OPINION

I.       BACKGROUND

         Petitioner Jason Guarno 1 asks this Court to quash the congressional subpoena “reportedly

issued to him by” the Select Committee to Investigate the January 6th Attack on the United States

Capitol (hereinafter the “Committee”). Pet. to Quash at 1, ECF No. 1. Petitioner does not allege

that a subpoena has actually been issued, but instead seeks “a judicial forum to litigate the

constitutionality and lawfulness of the subpoena.” Id. Petitioner alleges that the Committee’s

theoretical subpoena is “invalid and unlawful” due to the Committee’s structure, operations, and

membership. Id. at 2–3. For the below reasons, the Petition is DENIED in an accompanying

order.

II.      LEGAL STANDARD

         The congressional “power of inquiry—with process to enforce it—is an essential and

appropriate auxiliary to the legislative function.” McGrain v. Daugherty, 273 U.S. 135, 174

(1927). A congressional subpoena is valid when it is “related to, and in furtherance of, a legitimate

task of the Congress.” Watkins v. United States, 354 U.S. 178, 187 (1957). That is, such subpoena

must “concern[] a subject on which ‘legislation could be had.’” Eastland v. U.S. Servicemen’s

Fund, 421 U.S. 491, 506 (1975) (quoting McGrain, 273 U.S. at 177). “[I]n determining the


         1
         Petitioner’s name appears to be Jason Guarno; however, the case caption identifies the
petitioner as “Jason Guanro,” an apparent typo. See Pet. to Quash at 1.


                                                     1
legitimacy of a congressional act[, courts] do not look to the motives alleged to have prompted it.”

Id. at 508 (citing Watkins, 354 U.S. at 200). “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

III.   ANALYSIS

       A.      Standing

       Article III of the United States Constitution bestows and restricts the judicial power of the

federal courts to justiciable “[c]ases” and “[c]ontroversies.” See U.S. Const. art. III, § 2. A core

component of justiciability is standing. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

Three elements establish the constitutional minimum of standing. See id. at 560–61. First, the

petitioner must have suffered an “injury in fact” to “a legally protected interest which is

(a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical.” Id. at

560 (cleaned up). Second, “there must be a causal connection between the injury and the conduct

complained of” that is “fairly traceable.” Id. (citation omitted). Third, “a favorable decision” must

be “likely” to “redress[]” the injury. Id. at 561 (citation omitted).

       This Petition succumbs to the first prong of standing. In Clapper v. Amnesty International,

the plaintiffs alleged an “objectively reasonable likelihood” that their communications would be

intercepted by government wiretaps “at some point in the future,” but made no showing that their

communications had been intercepted. 568 U.S. 398, 401 (2013). The Supreme Court held that

plaintiffs’ “theory of future injury [wa]s too speculative to satisfy the well-established [Article III

standing] requirement that threatened injury must be ‘certainly impending.’”             Id. (quoting

Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).

       Petitioner “has not received” a subpoena or offered the Court any evidence that one exists.

Pet. to Quash at 1. Yet his injury hinges upon the harm from such subpoena. See id. Without




                                                      2
receipt of a subpoena, Petitioner has made no showing that an injury has occurred or is “certainly

impending.” Clapper, 568 U.S. at 401. Rather, Petitioner’s alleged injury is “hypothetical.” Id.

at 402. This does not give rise to an injury in fact. See id. at 401. Accordingly, Petitioner lacks

standing and the Court is without jurisdiction to hear this claim. See Lujan, 504 U.S. at 559–60.

       B.      Ripeness

       The ripeness doctrine also requires that a petitioner’s claim be “certainly impending.”

Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996). Courts apply

a two-pronged analysis when determining ripeness. See id. at 1431. First, courts evaluate “the

fitness of the issues for judicial decision.” Id. (quoting Abbott Labs. v. Gardner, 387 U.S. 136,

149 (1967), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99, 105 (1977)). Second,

courts evaluate “the hardship to the parties of withholding court consideration.” Id. (quoting

Abbott Labs., 387 U.S. at 149).

       With only a theoretical subpoena before this Court, Petitioner’s claim has “not ‘fully

crystallized,’ nor [will] the [Petitioner] feel [its] effects in a concrete way.” Nat’l Treasury Emps.

Union, 101 F.3d at 1431 (quoting Nat. Res. Def. Council, Inc. v. EPA, 859 F.2d 156, 166 (D.C.

Cir. 1988)). Accordingly, this claim is unripe and the Court is without jurisdiction to hear it.

IV.    CONCLUSION

       “[T]he Court will not quash a hypothetical.” Brown v. Corp., No. 14-cv-1220, 2015 WL

5923541, at *1 (D. Conn. Oct. 9, 2015) (citation omitted).

                                                                        Zia M. Faruqui
                                                                        2022.06.22
                                                                        16:20:34 -04'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE




                                                      3